Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2016/0225476).
Regarding claim 1, Choi discloses a method of capturing photons to generate power (see abstract) comprising: 
receiving beta particles and photons emitted from a radioisotope core (see fig. 3) and a plurality of radioisotope source layers integrated with a nuclear thermionic avalanche cell (NTAC) (424) (see claim 1, paragraphs [0032]-[0034]), 
wherein the NTAC comprises a plurality of NTAC layers configured to receive the beta particles and the photons; outputting avalanche electrons using the received beta particles and photons; 
guiding the avalanche electrons to cross over a vacuum gap to a collector (see paragraph [0005]); 
harnessing a load from the electrons at the collector via a power circuit; and generating an electrical current (via thermoelectric cell (406) see paragraphs [0035]-[0039]).

Regarding claim 2, Choi discloses a method of claim 1, wherein the beta particles are electrons or positrons (see paragraphs [0004], [0026], [0034], [0038]).

Regarding claim 3, Choi discloses a method of claim 1, wherein the photons are x-rays, gamma rays, or visible UV light (see fig. 3 and paragraph [0019]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0225476) as applied to claims 1-3 above and as below.
Regarding claim 5, Choi discloses a method of claim 1, but does not disclose wherein the radioisotope source layers have a thickness from about 3 mm to about 5 mm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 6, Choi discloses a method of claim 5, wherein the radioisotope source layers have a thickness of at least 3 mm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 7, Choi discloses a method of claim 1, wherein the radioisotope core, the radioisotope source layers, and the NTAC layers further comprise a thin emitter layer comprising a nanostructured surface of a high Z material (see paragraph [0034]-[0045] and claim 8).

Regarding claim 8, Choi discloses a method of claim 1, but does not disclose wherein the radioisotope core, the radioisotope source layers, and the NTAC layers further comprise collectors comprising a low or mid Z material. Choi discloses substantially identical material as the instant claims.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claim 1 above, and further in view of Kim et al. (US 3,897,271).
Regarding claim 4, Choi discloses a method of claim 1, but does not disclose wherein the radioisotope core and the radioisotope source layers are Cobalt-60, Sodium-22, or Cesium-137.
Kim is analogous art to Choi as Kim discloses a radioisotope source for a thermoelectric generator (see abstract) wherein the isotope is Cobalt-60 (see col. 1, lines 48-54), which reads on the selected materials.
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. Co=60 taught by Choi2), which is based upon its suitability for the intended use (i.e. radioisotope in thermoelectric generator), is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0225476) in view of Kim et al. (US 3,897,271).
Regarding claim 9, Choi discloses an energy conversion system comprising: 
a radioisotope core (shown in figs. 3 and 4); 
a plurality of radioisotope source layers configured to emit beta particles and/or photons (see fig. 3, paragraph [0034]), 
and a nuclear thermionic avalanche cell (NTAC) comprising a plurality of NTAC layers integrated with the radioisotope core and the radioisotope source layers and configured to receive the beta particles and the photons from the radioisotope source layers and by the received beta particles and photons free up electrons in an avalanche process from deep and intra bands of an atom to output thermal energy through a photo-ionic or thermionic process of the freed up electrons (see claim 1, paragraphs [0034]-[0039]), 
wherein the NTAC layers comprise a nanostructured surface of a high Z material (see paragraphs [0034]-[0045]); and 
a thermoelectric generator (see fig. 4, (406)) configured to receive the thermal energy (see paragraph [0034]-[0039]), 
wherein the thermal energy is radiatively conducted axially and radially, and output thermoelectric power, and 
wherein the thermoelectric generator surrounds the NTAC layers, the radioisotope core, and the radioisotope source layers (see paragraphs [0045] and claim 6).
Choi does not disclose wherein the radioisotope core and the layered isotope sources comprise Cobalt- 60, Sodium-22, or Cesium-137;
Kim is analogous art to Choi as Kim discloses a radioisotope source for a thermoelectric generator (see abstract) wherein the isotope is Cobalt-60 (see col. 1, lines 48-54), which reads on the selected materials.
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. Co=60 taught by Choi2), which is based upon its suitability for the intended use (i.e. radioisotope in thermoelectric generator), is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Further, Choi does not disclose wherein the radioisotope source layers have a thickness from about 3 mm to about 5 mm,
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721